2021 IL App (2d) 200095
                                  No. 2-20-0095
                           Opinion filed January 11, 2021
______________________________________________________________________________

                                           IN THE

                            APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

RACHEAL KALISZ,                           ) Appeal from the Circuit Court
                                          ) of Lake County.
        Plaintiff-Appellee,               )
                                          )
v.                                        ) No. 19-MR-610
                                          )
THE BOARD OF EDUCATION OF                 )
KILDEER COUNTRYSIDE COMMUNITY )
CONSOLIDATED SCHOOL DISTRICT 96, )
and THE ILLINOIS STATE                    )
BOARD OF EDUCATION,                       )
                                          )
        Defendants                        )
                                          )
(The Board of Education of Kildeer        ) Honorable
Countryside Community Consolidated School ) Jorge L. Ortiz,
District 96, Defendant-Appellant).        ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Justices Hudson and Birkett concurred in the judgment and opinion.

                                          OPINION

¶1     The plaintiff—Racheal Kalisz, a tenured teacher—filed a complaint in the circuit court of

Lake County against the defendants—the Board of Education of Kildeer Countryside Community

Consolidated School District 96 (Board) and the Illinois State Board of Education—seeking

administrative review of her dismissal for cause from employment. The trial court reversed the
2021 IL App (2d) 200095


Board’s decision and ordered the plaintiff reinstated with back pay and benefits. The Board appeals

from this order. We reverse the trial court and affirm the Board’s decision.

¶2                                      I. BACKGROUND

¶3     In 2016, the plaintiff was a full-time tenured teacher who had been employed by the Board

for over 15 years as an elementary school teacher. In February 2016, the plaintiff notified her

supervisor that she was being investigated by the Department of Children and Family Services

(DCFS) concerning an allegation of abuse involving her children. As a matter of procedure, the

Board commenced its investigation, and the plaintiff was suspended with pay. The Board’s

assistant superintendent for human resources, Dr. Beth Dalton, met with the plaintiff four times.

At the first meeting, the plaintiff refused to answer Dalton’s questions. At the second meeting, the

plaintiff again refused to answer most of Dalton’s questions. However, in response to questions

about the incident that led to the DCFS investigation, the plaintiff denied that a physical

confrontation had occurred or that there were any physical threats.

¶4     On April 6, 2016, the plaintiff received a letter from DCFS, notifying her that the allegation

of abuse against her was determined to be unfounded. The plaintiff’s union representative sent a

copy of the letter to the Board. The letter did not include a copy of the DCFS report.

¶5     On April 18, 2016, Dalton met with the plaintiff a third time. When questioned, the plaintiff

stated that she could not remember if there was physical contact during the incident that led to the

DCFS investigation but also stated that there was “possibly shoving.” The plaintiff was allowed to

return to the classroom after this meeting.

¶6     The Board subsequently received a copy of the DCFS report. The information in the report

was inconsistent with what the plaintiff had stated in her meetings with Dalton. On May 3, 2016,

Dalton met with the plaintiff the fourth time, to address the inconsistencies. The plaintiff told


                                               -2-
2021 IL App (2d) 200095


Dalton that the DCFS report was inaccurate. Dalton believed the plaintiff had either lied to her or

lied to DCFS. Dalton concluded that the plaintiff had lied to her, because the DCFS report

contained consistent stories from multiple individuals and because there would have been

significant consequences for lying to DCFS.

¶7     After the final meeting, Dalton recommended that the Board issue a notice of remedial

warning. On May 10, 2016, Dalton notified the plaintiff of the recommendation she was making

to the Board and informed the plaintiff that she could attend the Board meeting and address the

Board in a closed session before it decided whether to issue the warning. The plaintiff and her

union representatives did not appear before the Board.

¶8     On May 17, 2016, the Board approved the issuance of the notice of remedial warning. The

Board sent the notice to the plaintiff the following day. The notice informed the plaintiff that her

conduct as a teacher was unprofessional and unsatisfactory in that she failed to cooperate with the

Board’s investigation of the DCFS matter, she obstructed the Board’s investigation process, and

she provided untruthful statements. The notice stated that the following conduct, if repeated, would

result in charges for the plaintiff’s dismissal: (1) engaging in conduct that is unbecoming of a

Board employee; (2) failing to cooperate with Board administration during its investigation;

(3) giving false statements to Board administration during its investigation; (4) showing poor

professional judgment and unprofessional conduct in her handling of the Board’s investigation

into her conduct; (5) violating Board policy 5:120, entitled “Ethics and Conduct,” by failing to

maintain high standards of service, to demonstrate integrity and honesty, and to be considerate and

cooperative; (6) engaging in “misconduct,” as defined by Board policy 5:38, including unlawful

behavior that relates to employment duties, behavior that disrupts the educational process, and

immoral conduct; (7) violating Board policy 5:32, entitled “Rights, Responsibilities, and Duties,”


                                               -3-
2021 IL App (2d) 200095


by failing to maintain standards of service as required by a teacher; and (8) engaging in

insubordinate conduct by disregarding Board policies and directives.

¶9      The notice to remedy further stated that the plaintiff should immediately cease the conduct

set forth above and take the following steps to remedy her unprofessional and unsatisfactory

conduct: (1) abide by all expectations set forth in Board policies; (2) cooperate with Board officials

at all times; (3) be truthful when communicating with Board administration and in her duties as a

teacher; (4) exercise appropriate and professional judgment as a teacher; (5) conduct herself in a

professional manner as expected of all Board employees; (6) strictly adhere to the terms of the

notice of remedial warning; and (7) follow all the Board’s policies, procedures, and practices.

Finally, the notice stated that the plaintiff’s failure to remedy her unprofessional, unsatisfactory,

and insubordinate conduct, as described, would result in charges being placed against her for

dismissal.

¶ 10    During the 2017-2018 school year, the plaintiff taught eighth-grade social studies at one of

the Board’s elementary schools. The school used a teaching model wherein each classroom had a

content teacher and a specialist who assisted in designing the lesson plans for English language

learners and special needs students. The plaintiff was the content teacher, and Leslie Yu was the

specialist in the fourth-period class.

¶ 11    The Board became aware that the plaintiff was often leaving her fourth-period classroom,

during co-teaching and while students were present, for various reasons. In November 2017, the

plaintiff left to look at decorations that sixth graders had placed on the locker of a recently deceased

student. In January 2018, the plaintiff left her classroom for 20 to 25 minutes to make a phone call

regarding a continuous positive airway pressure (CPAP) machine. In February 2018, the plaintiff

left for 15 to 20 minutes to speak with a colleague and left again for 10 to 15 minutes to smoke a


                                                 -4-
2021 IL App (2d) 200095


cigarette. In March 2018, the plaintiff left the classroom for 30 to 40 minutes to make a phone call

to an airline regarding her flight status. Before she left, the plaintiff acknowledged that it was

unprofessional to leave the classroom but told Yu that she needed to rearrange her flight.

¶ 12    On March 22, 2018, the plaintiff again left the fourth-period class, telling Yu that she was

experiencing stomach issues and needed to leave. Before leaving, the plaintiff arranged for another

teacher to cover her fifth-period social studies class. The plaintiff did not notify anyone from the

administration or seek approval, did not request personal or sick time to cover her absence, and

did not formally request that the school office procure substitutes to cover her classes. The record

indicates that, after the fifth period, the plaintiff did not instruct any other classes and that the rest

of the day was to be used for planning.

¶ 13    On April 23, 2018, Principal Greg Grana spoke with Yu and another teacher regarding the

plaintiff’s frequent departures from the classroom. This prompted the Board to begin a formal

investigation. On May 1, 2018, Grana met with the plaintiff and questioned her about her departure

on March 22. The plaintiff admitted that she had left during the fourth-period class and did not

return to school, had found someone to cover her remaining class, and did not seek approval from

the administration. In later meetings with Grana and Dalton, the plaintiff admitted that she left the

classroom to look at sixth-grade decorations, make a phone call regarding a CPAP machine,

rearrange an airline flight, speak with a colleague, and smoke a cigarette.

¶ 14    Thereafter, Dalton recommended to the Board that the plaintiff be dismissed from her

employment. On June 12, 2018, Dalton sent the plaintiff a letter explaining the basis for her

recommendation and notifying the plaintiff that she could appear before the Board with union

representatives to address the recommendation. On June 19, 2018, the plaintiff did not appear at

the meeting, and the Board approved the recommendation to dismiss the plaintiff.


                                                  -5-
2021 IL App (2d) 200095


¶ 15   On June 20, 2018, the plaintiff was sent a notice of the charges, including a bill of

particulars, which was the basis for her dismissal. The letter stated that the dismissal was based on

the following charges for conduct that occurred during the 2017-2018 school year: (1) leaving

students unattended during classroom time on multiple occasions; (2) leaving the classroom during

co-teaching to look at sixth-grade decorations in the hallway, making a 25-minute phone call

regarding a CPAP machine, making a 30-to-40-minute phone call to an airline, talking to a

colleague for 15 to 20 minutes, and smoking a cigarette; (3) leaving the classroom while students

were present without informing the Board’s administration; (4) on March 22, 2018, giving

authority to other colleagues to cover her classes without informing the Board’s administration;

and (5) exercising unprofessional judgment and violating Board policies related to ethics, conduct,

responsibilities, and duties. For these reasons, the Board asserted that the plaintiff failed to

remediate the behaviors as required in her 2016 notice of remedial warning.

¶ 16   The plaintiff requested an administrative hearing to challenge the Board’s determination

before an independent hearing officer, per section 24-12(d)(1) of School Code (105 ILCS 5/24-

12(d)(1) (West 2016)). At the hearing, the plaintiff admitted leaving school on March 22 because

she was experiencing abdominal distress. The plaintiff testified that she had attempted to call

Grana’s office but there was no answer. She also typed an e-mail but never sent it. The plaintiff

testified that the 2016 notice said nothing about leaving the classroom, taking too frequent

restroom breaks, or failing to notify the administration about an emergency absence. The plaintiff

testified that she was unaware of any policies that prohibited her from leaving the classroom to

briefly use the restroom or for some other emergency. The plaintiff testified that if she had been

allowed to correct the deficiencies identified in 2017-2018, she could have remedied the behavior.




                                                -6-
2021 IL App (2d) 200095


¶ 17    Yu testified as to the occasions when the plaintiff left the classroom during co-teaching.

Yu testified that the plaintiff had left class about 15 times in total, including the specific times

mentioned in the notice of charges. Yu testified that it was not typical for teachers to leave their

classrooms for extended periods. Yu spoke to the plaintiff both before and after spring break about

her departures from the classroom. Yu told the plaintiff that she felt very uncomfortable when the

plaintiff would leave. In the conversation after spring break, Yu told the plaintiff that she intended

to provide the principal with a list of times when the plaintiff left the classroom. Yu testified that

the plaintiff’s frequent departures made it difficult to co-teach. Yu acknowledged that there was

no specific policy or rule that prohibited a teacher from leaving the classroom and that teachers

had to rely on their “professional judgment.”

¶ 18    Kimberly Reuter testified that in 2017-2018 she taught in the classroom next to the

plaintiff. The plaintiff would occasionally ask her to watch the classroom when the plaintiff went

to the bathroom, and the plaintiff would do the same for her. Reuter testified that if she ever left

the classroom for something other than going to the bathroom, she would arrange a substitute with

the school office. She acknowledged that there was no written rule or policy as to substitute

coverage but testified that Grana had verbally conveyed that substitutes should be arranged through

the office.

¶ 19    Kristina Harvat, also a teacher at the elementary school, acknowledged covering the fifth-

period social studies class for the plaintiff on March 22 but stated that she delivered the lesson plan

without any issues. Harvat testified that she had never seen the plaintiff leave her students

unsupervised. Harvat was not aware of any written rule or policy that required a teacher to get

office approval if the teacher needed to briefly leave the classroom. She testified that she had taken

over a class for a co-teacher for longer than 10 minutes without a substitute coming in.


                                                 -7-
2021 IL App (2d) 200095


¶ 20   Grana testified that when he became aware of the plaintiff’s frequent departures from the

classroom, he interviewed her. During the interview, the plaintiff admitted to leaving the classroom

during co-teaching in all of the instances alleged. The plaintiff told Grana that she had left students

unattended “almost weekly” to use the restroom and for other reasons. Grana testified that it was

not customary for a teacher to appoint substitutes for his or her class without administrative

approval.

¶ 21   Dalton testified that when she interviewed the plaintiff about her frequent departures, the

plaintiff admitted to leaving the classroom for the reasons set forth in the notice of dismissal. When

Dalton asked the plaintiff to explain her conduct, the plaintiff told her that she had no explanation

for her conduct, and the plaintiff agreed that her conduct did not comply with the Board’s policies

and procedures. The plaintiff also told Dalton that she did not think she was doing anything wrong

by failing to notify the office of her departures because she had always informed Yu when she was

leaving.

¶ 22   Dalton testified that, after the interview with the plaintiff, she concluded that the plaintiff

violated the 2016 notice of remedial warning by not acting professionally and not complying with

policies related to doing her job. Dalton testified that the main responsibility of a teacher is to be

in class instructing students. The plaintiff’s frequent departures violated Board policies related to

ethics and conduct and responsibilities and duties. Dalton acknowledged that the plaintiff’s

conduct in leaving her classroom, standing alone, would not have prompted her to recommend the

plaintiff’s dismissal. Rather, she would have issued a notice of remedial warning. The dismissal

was based on violating the 2016 notice to remedy. Dalton testified that she did not believe that the

plaintiff had lied during the interview regarding leaving the classroom. Dalton acknowledged that

there was no written policy regarding a procedure for when a teacher needs to leave the classroom.


                                                 -8-
2021 IL App (2d) 200095


¶ 23   On May 10, 2019, after a two-day hearing, the hearing officer issued a written opinion

finding that the Board had cause to dismiss the plaintiff from her employment and recommending

that the dismissal be upheld. The hearing officer found that the plaintiff’s 2017-2018 conduct,

standing alone, would warrant no more than a notice of remedial warning. The hearing officer

noted that the 2016 notice to remedy required the plaintiff to exercise appropriate and professional

judgment, to conduct herself professionally, and to follow all the Board’s policies, procedures, and

practices. The hearing officer found that her conduct in 2017 and 2018 failed to comply with these

remedial requirements.

¶ 24   The hearing officer found that the plaintiff exercised inappropriate and unprofessional

judgment when she left the classroom to tend to personal matters, because she could have tended

to such matters during times of the workday that she was not engaged in instructing students.

Leaving Yu alone to teach was also unprofessional because it made it difficult for Yu to perform

her responsibilities as a language coach, as she had to instead focus on teaching content.

¶ 25   As to the plaintiff leaving her classroom on March 22, the hearing officer noted that Grana

testified that there was an absence reporting process and a procedure for filling teacher absences.

While the policy was not written, Grana testified that he had verbally communicated the proper

procedure for procuring a substitute teacher. The hearing officer found it undisputed that it was

improper for a teacher to arrange for her substitutes. The hearing officer found that the plaintiff

demonstrated a lack of professional judgment and a failure to follow proper procedures. As the

plaintiff was warned in 2016 to not repeat instances of inappropriate and unprofessional judgment,

her conduct in 2017-2018 violated the 2016 notice of remedial warning. The hearing officer

concluded that the plaintiff’s dismissal complied with the School Code because she had failed to




                                               -9-
2021 IL App (2d) 200095


remediate her behavior. The Board adopted the hearing officer’s findings of fact and

recommendation without modification and passed a resolution affirming the plaintiff’s dismissal.

¶ 26   On June 18, 2019, the plaintiff filed a complaint in the circuit court of Lake County for

administrative review of the Board’s final decision, under section 24-16 of the School Code (105

ILCS 5/24-16 (West 2016)), as well as the Administrative Review Law (Review Law) (735 ILCS

5/3-101 et seq. (West 2016)). On January 7, 2020, following a hearing, the trial court reversed the

Board’s decision, concluding that the plaintiff had not violated the 2016 notice of remedial

warning. The trial court determined that the 2017-2018 conduct was not sufficiently similar and

causally related to the 2016 notice to remedy. In other words, the plaintiff was not warned that her

conduct in leaving her classroom would violate the 2016 notice to remedy. Accordingly, the trial

court found the Board’s decision to dismiss the plaintiff was clearly erroneous. The Board filed a

timely notice of appeal from this order.

¶ 27                                       II. ANALYSIS

¶ 28   On appeal, the Board argues that the trial court erred in vacating its final administrative

decision to dismiss the plaintiff from her position. The Board notes that the 2016 notice of remedial

warning required the plaintiff to use professional judgment and to follow the policies and

procedures of the Board. The Board argues that the hearing officer properly determined that the

plaintiff’s subsequent conduct in leaving her classroom violated the 2016 notice to remedy, and

that the officer’s conclusion was not clearly erroneous.

¶ 29   The plaintiff argues that the 2016 notice to remedy could not serve as a basis for her

dismissal. She notes that the 2016 notice to remedy was based on failing to cooperate with the

Board’s investigation of her DCFS case and giving untruthful statements during that investigation.




                                               - 10 -
2021 IL App (2d) 200095


She argues that the 2018 charges were not based on dishonesty or a lack of cooperation and, thus,

did not violate the 2016 notice to remedy.

¶ 30   The purpose of the tenure provisions of the School Code is to provide tenured teachers with

job security to ensure continued service by experienced teachers, thus improving the quality of

Illinois schools. Birk v. Board of Education of Flora Community Unit School District No. 35, 104

Ill. 2d 252, 257 (1984) (per curiam). Section 24-12(d)(1) of the School Code provides that

“[b]efore setting a [dismissal] hearing on charges stemming from causes that are considered

remediable, a board must give the teacher reasonable warning in writing, stating specifically the

causes that, if not removed, may result in charges.” 105 ILCS 5/24-12(d)(1) (West 2016).

“Remediable” conduct is defined as conduct by a teacher that could ordinarily be remedied if called

to his or her attention. Ahmad v. Board of Education of the City of Chicago, 365 Ill. App. 3d 155,

163 (2006). “Because compliance with the procedures set forth in section 24-12 is jurisdictional,

if a warning is not given with respect to a remediable cause, the board lacks jurisdiction to dismiss

the teacher.” Board of Education of Argo-Summit School District No. 104 v. State Board of

Education, 138 Ill. App. 3d 947, 950 (1985).

¶ 31   Section 24-16 of the School Code specifically adopts the Review Law for judicial review

of final administrative decisions of the Board under section 24-12 of the School Code. 105 ILCS

5/24-16 (West 2016). In administrative cases, we review the decision of the administrative agency

and not the ruling of the circuit court. Marconi v. Chicago Heights Police Pension Board, 225 Ill.

2d 497, 531 (2006). In the present case, the administrative agency is the Board. Generally, we

review the Board’s decision, not that of the hearing officer, which is merely a recommendation to

the Board. Raitzik v. Board of Education of the City of Chicago, 356 Ill. App. 3d 813, 823 (2005);

see also Beggs v. Board of Education of Murphysboro Community Unit School District No. 186,


                                               - 11 -
2021 IL App (2d) 200095


2016 IL 120236, ¶¶ 57, 61 (“the decision of the school board is the final decision for purposes of

administrative review,” even where witness credibility drove the findings and the hearing officer,

rather than the board, observed the witnesses). Here, the Board adopted without modification the

hearing officer’s findings and dismissal recommendation.

¶ 32   Our review of an administrative agency’s decision to uphold the dismissal of an employee

requires a two-step approach. Beggs, 2016 IL 120236, ¶ 63. First, we must determine whether the

agency’s factual determinations were against the manifest weight of the evidence. Id. A

determination is against the manifest weight of the evidence when the opposite conclusion is

clearly evident. Id. ¶ 50. Second, we must determine whether the factual findings provided a

sufficient basis for the agency’s conclusion that cause existed for discharge or dismissal. Id. ¶ 63.

The clearly erroneous standard of review applies to this mixed question of law and fact. Id. A

decision is clearly erroneous “where the reviewing court, on the entire record, is ‘left with the

definite and firm conviction that a mistake has been committed.’ ” AFM Messenger Service, Inc.

v. Department of Employment Security, 198 Ill. 2d 380, 395 (2001) (quoting United States v.

United States Gypsum Co., 333 U.S. 364, 395 (1948)).

¶ 33   In the present case, the parties do not challenge the Board’s factual findings. The issue is

only whether the factual findings supported the Board’s conclusion that cause existed for the

plaintiff’s discharge. The School Code states that a tenured teacher can only be fired for cause.

See 105 ILCS 5/24-12(d)(1) (West 2016). Although the School Code does not specifically define

“cause,” case law has defined it as “that which law and public policy deem as some substantial

shortcoming which renders a teacher’s continued employment detrimental to discipline and

effectiveness.” Raitzik, 356 Ill. App. 3d at 831. A school board’s “finding of cause ‘commands our

respect’ and substantial deference, and we may not substitute our judgment for that of the [school


                                               - 12 -
2021 IL App (2d) 200095


board] in this regard.” Id. (quoting Walsh v. Board of Fire & Police Commissioners of the Village

of Orland Park, 96 Ill. 2d 101, 105 (1983)). Nonetheless, “[a] school board’s determination of

cause to discharge is not prima facie true and correct; it is instead subject to reversal where it is

arbitrary, unreasonable, or unrelated to the requirements of service.” Beggs, 2016 IL 120236, ¶ 63.

¶ 34   In the present case, the Board argues that it did not err in determining that the plaintiff’s

2017-2018 conduct violated the 2016 notice to remedy and was a proper basis for dismissal. We

agree. The 2016 notice to remedy specifically warned the plaintiff to exercise appropriate and

professional judgment, to conduct herself professionally, and to follow all the Board’s policies and

practices. There is no question that the plaintiff’s conduct in 2017-2018 violated these warnings.

It is axiomatic that a teacher’s most important professional responsibility is to educate students.

While the plaintiff, in her appellee brief, characterized her conduct as “occasionally leaving the

classroom,” Yu testified that the plaintiff left her classroom about 15 times in total. Further, many

of these instances were not brief absences but lasted between 15 and 40 minutes. Yu testified that

the plaintiff’s frequent departures made it difficult to co-teach.

¶ 35   Moreover, the record indicates that the plaintiff acknowledged that her conduct when

leaving the classroom to call the airline was unprofessional. The frequent departures were further

exacerbated by the fact that after her fifth-period class, the plaintiff was not scheduled to instruct

any other classes and had the remainder of the school day for planning purposes. As noted by the

hearing officer, this was a more appropriate time to tend to personal matters. The evidence also

clearly demonstrated that it was improper for the plaintiff to arrange for her substitutes without

seeking administrative approval. The plaintiff’s unprofessional and improper conduct occurred

less than two years after the 2016 notice to remedy was issued. Based upon the circumstances here,

we are not left with a definite or firm conviction that a mistake was committed; nor can we say


                                                - 13 -
2021 IL App (2d) 200095


that the Board’s decision to discharge the plaintiff was arbitrary, unreasonable, or not based on the

requirements of service.

¶ 36   The plaintiff relies on Beggs for the proposition that the Board’s determination was

improper because the conduct that resulted in her dismissal was not sufficiently similar to the

conduct that was the basis for her notice to remedy. In Beggs, a tenured teacher, Lynne Beggs,

received written notice of remedial warning for repeatedly arriving late for school and failing to

provide lesson plans for the days she was absent. Id. ¶ 10. The notice stated, in relevant part, that

Beggs was unprofessional and insubordinate in arriving late for work, failing to use classroom

time appropriately and effectively, and failing to provide adequate lesson plans to be used during

her absences. Id. The notice further stated that if the deficiencies were repeated in the next two

years, it could result in her dismissal. Id. ¶ 11. Thereafter, Beggs was granted a leave of absence.

After her leave, she returned to work for two days, March 19 and 20, 2012. Id. ¶¶ 12-13.

¶ 37   The school board subsequently adopted a resolution to dismiss Beggs from her position.

Id. ¶ 14. The matter proceeded to a hearing before an impartial hearing officer. The Board argued

that Beggs violated the notice to remedy in three ways: (1) she did not effectively teach her first-

hour geometry class when she returned to work on March 19; (2) she arrived late for work on

March 20; and (3) she failed to have lesson plans available on March 21 and 22, when she was

absent. Id. ¶ 15. The hearing officer concluded that the school board failed to establish that Beggs

had violated the notice to remedy. Id. ¶ 24. The hearing officer found that Beggs did not fail to use

classroom time appropriately and effectively on March 19, her late arrival on March 20 had been

excused, and her lesson plans had arrived on March 21 and 22 by the start of the school day. Id.

¶¶ 25-27. The school board subsequently modified the hearing officer’s findings of fact and made

a final decision to dismiss Beggs. Id. ¶ 29. Beggs filed a complaint asking for administrative


                                               - 14 -
2021 IL App (2d) 200095


review, and the trial court reversed the Board’s decision, finding that it was arbitrary, unreasonable,

and unrelated to service. Id. ¶ 38. The appellate court affirmed the trial court’s decision. Id. ¶ 39.

Thereafter, our supreme court allowed the school board’s petition for leave to appeal. Id. ¶ 41.

¶ 38   Our supreme court reversed the Board and upheld the hearing officer’s determination. The

supreme court determined that the hearing officer’s factual findings were not against the manifest

weight of the evidence. The evidence showed that Beggs’s late arrival was excused and that she

had submitted lesson plans for the days she was absent. Id. ¶¶ 66-67. Our supreme court

acknowledged that Beggs did not begin teaching her first-hour geometry class on March 19 until

about 15 minutes after the class start time and that this was a technical violation of the notice of

remedial warning. Id. ¶ 68. The court noted, however, that Beggs was present in class on time; that

the first 10 minutes was taken up by announcements, the pledge of allegiance, and recording

attendance; and that, in the remaining five minutes, Beggs was “getting her bearings” after a

month-long absence. Id. ¶ 69. In consideration of these factors, the court held that the violation

was an understandable and minor breach of the notice to remedy and that the school board’s

determination to dismiss Beggs was arbitrary, unreasonable, and unrelated to the requirements of

service. Id. ¶¶ 71-72.

¶ 39   As emphasized by the plaintiff, the Beggs court went on to state that “[o]nly a clear and

material breach of the warning notice that was causally related to [Beggs’s] past deficiencies would

support her dismissal.” Id. ¶ 72. The court had also noted that the remedial warning was “spawned”

by Beggs’s late arrivals and lack of lesson plans and concluded that the requirement to use

classroom time effectively in the remedial notice must have been related to Beggs’s late arrivals.

Since Beggs was not late on March 19, the court concluded that her “ineffective teaching” on that

date, “evaporat[ed] as a cause for dismissal.” Id. ¶ 69. The plaintiff interprets these statements to


                                                - 15 -
2021 IL App (2d) 200095


mean that the discharge of a tenured teacher cannot be upheld if the conduct that resulted in the

dismissal was not sufficiently similar to the conduct that was the basis of the remedial notice.

¶ 40   The plaintiff’s reading of Beggs is too broad. The court did not reverse the school board’s

decision because Beggs’s subsequent conduct was not similar to the conduct that led to her notice

to remedy. Rather, the court found that the school board’s factual findings involving two of the

charges were against the manifest weight of the evidence. Concerning the third charge—Beggs

not effectively teaching her first-hour geometry class—the court held that, under the

circumstances, this was a minor breach and was not, standing alone, a sufficient basis for her

dismissal. The court noted, only as further support, that the remedial requirement to use class time

effectively must have been related to Beggs’s late arrivals because the record did not indicate that

Beggs’s ability to effectively teach was a problem at the time of the remedial notice or at the time

of discharge. The court thus concluded that the fact she was not late on March 19 provided further

support for the hearing officer’s determination that she had not violated the notice to remedy.

¶ 41   The decision in Beggs supports our determination in this case. The Beggs court upheld the

hearing officer’s determination, concluding that, under the facts and circumstances there, it was

not clearly erroneous. Here, the notice to remedy specifically warned the plaintiff to exercise

appropriate and professional judgment, conduct herself professionally, and follow all the Board’s

policies, procedures, and practices. The hearing officer determined that the plaintiff’s conduct—

excessively leaving the classroom for extended periods—violated these requirements. As noted,

the Board adopted the hearing officer’s determination without modification. Just as in Beggs, based

on the record here, we cannot say that the decision of the hearing officer or the Board was arbitrary,

unreasonable, or not related to the requirements of service.

¶ 42                                    III. CONCLUSION


                                                - 16 -
2021 IL App (2d) 200095


¶ 43   For the reasons stated, the judgment of the circuit court of Lake County is reversed and the

decision of the Board is affirmed.

¶ 44   Circuit court judgment reversed.

¶ 45   Board decision affirmed.




                                              - 17 -
2021 IL App (2d) 200095



                                   No. 2-20-0095

Cite as:                  Kalisz v. Board of Education of Kildeer Countryside Community
                          Consolidated School District 96, 2021 IL App (2d) 200095

Decision Under Review:    Appeal from the Circuit Court of Lake County, No. 19-MR-610;
                          the Hon. Jorge L. Ortiz, Judge, presiding.

Attorneys                 Joseph J. Perkoski, M. Neal Smith, and Kevin P. Noll, of Robbins
for                       Schwartz Nicholas Lifton & Taylor, Ltd., of Chicago, for
Appellant:                appellant.

Attorneys                 Joshua M. File, of Katz, Friedman, Eisenstein, Johnson, Bareck
for                       & Bertuca, P.C., of Chicago, for appellee.
Appellee:




                                        - 18 -